Citation Nr: 0814946	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 31, 2004, 
for the initial grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran's Son and Spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 through May 
1953. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that in an October 2007 written statement, in 
an April 2008 written statement, and at the April 2008 Board 
hearing, the issue of whether clear and unmistakable error 
(CUE) exists in prior VA decisions denying the veteran 
benefits.  This issue is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1. In a May 2004 rating decision, the RO granted service 
connection for PTSD, and assigned a 100 percent rating, 
effective March 31, 2004. The veteran was informed of that 
determination in May 2004 and of his appeal rights. He did 
not appeal.

2. In September 2005, the veteran raised the claim of 
entitlement to an earlier effective date for his service- 
connected PTSD.


CONCLUSION OF LAW

1. The May 2004 rating decision is final as to the matter of 
the assignment of March 31, 2004, as the effective date for 
service connection for PTSD. 
38 C.F.R. §§ 20.302(a), 20.1103(2007).

2. The veteran's September 2005 claim of entitlement to an 
earlier effective date was not timely filed and must be 
dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to March 31, 
2004, for the award of a 100 percent rating for service 
connection for PTSD. The recent procedural history of this 
matter is relevant to this claim and summarized below.

The veteran was denied service connection for a convulsive 
disorder with anxiety reactions in a February 1965 rating 
decision.  In March 2004, he filed a claim for service 
connection for PTSD, which was granted in a May 2004 rating 
decision.  These decisions were not appealed within one year 
and are, therefore, final. 
38 C.F.R. §§ 20.302(a), 20.1103.

In September 2005, the veteran, by way of his fiduciary, 
requested that his "Service Connected Disability date be 
made effective from an earlier date."  He essentially claims 
that the veteran's PTSD was present at the time of his 
discharge from service and should have an effective date of 
date of discharge.  The RO developed the claim as a request 
for an earlier effective date and denied it in the June 2006 
rating decision under appeal.  The veteran has raised the 
issue of an earlier effective date outside of the appeal 
period of the May 2004 rating decision granting PTSD 
effective March 31, 2004. The notice of the May 2004 decision 
was mailed to the veteran on May 28, 2004. A timely notice of 
disagreement with the effective date of the award therefore, 
would have to have been filed by May 28, 2005. 38 C.F.R. §§ 
20.302(a), 20.1103. The claim at issue was filed September 
2005, several months late.  As such, it must be considered a 
"freestanding" claim for an earlier effective date.

In August 2006, the Court of Appeals for Veteran's Claims 
(Court) issued 
Rudd v. Nicholson, 20 Vet. App. 296 (2006). In that three-
judge decision, the Court held that where a rating decision 
that established an effective date becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on clear and unmistakable 
error (CUE). In essence, the Court in Rudd held that there is 
no "freestanding" earlier effective date claim that could be 
raised at any time. See Rudd, 20 Vet. App. at 299. As stated 
in the introduction above, the veteran, in October 2007, 
raised a claim for an earlier effective date based upon CUE.  
This issue is REFERRED to the RO for appropriate action, as 
it is a separate and distinct claim from an earlier effective 
date issue.

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's freestanding earlier effective 
date claim for service-connected PTSD must be dismissed. The 
veteran's disagreement as to the effective date was filed 
well beyond the filing deadline for a notice of disagreement 
with the effective date for the final May 2004 rating 
decision.

The May 2004 rating decision is final as to the matter of the 
veteran's entitlement to an effective date earlier than March 
31, 2004, for his 100 percent rating for PTSD. The Court made 
it clear in Rudd that under these circumstances dismissal is 
required due to the lack of a proper claim. See Rudd, 20 Vet. 
App. at 300. Based on the procedural history of this case, 
the Board has no alternative but to dismiss the appeal as to 
this issue without prejudice to the veteran's filing a 
reconsideration motion. See also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board has given consideration to VA's duty to notify and 
assist the veteran in the development of his claim. See 38 
U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005). However, in Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the Court held that these duties have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter. As discussed above, the veteran's claim is being 
dismissed by the Board because the veteran did not raise the 
earlier effective date issue in a timely fashion. The claim 
is therefore being dismissed based on the law. Whatever facts 
are necessary to adjudicate the claim are already contained 
in the claims folder. Thus, notice or assistance to the 
veteran would be fruitless.




ORDER

The claim of entitlement to an effective date for the award 
of service connection for PTSD prior to March 31, 2004, is 
dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


